In re Smith, Ronald;—Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Rapides, 9th Judicial District Court Div. E, No. 257,687; to the Court of Appeal, Third Circuit, No. KH 02-00595.
Granted for the sole purpose of transferring the pleading to the district court for enforcement of its order of March 26, 2002 in which it ordered that relator be provided with a copy of his guilty plea colloquy transcript, if it has not done so already. The district court is directed to provide this Court with a copy of its ruling.